Citation Nr: 1820894	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right elbow disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified in a hearing before a Decision Review Officer (DRO) in March 2012.  He initially requested a Travel Board hearing on his VA Form 9, Appeal to Board of Veterans Appeals but later withdrew that request by way of a letter from his representative in December 2012.


FINDING OF FACT

The preponderance of the evidence weighs in favor of a finding that the Veteran does not have a right elbow disability that was incurred during or within one year of or was caused by his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. at 511-12.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

The Veteran claims entitlement to service connection for a right elbow disorder, which he claims that he incurred at the time of and as a result of a fall during his active duty service.  He claims that he has had pain in the elbow ever since.  See Transcript of Hearing Before the DRO dated in March 2012.  The Veteran's service treatment records (STRs) reflect that he did indeed report that he fell and hurt his elbow in August 1997, and that he complained of mild to moderate pain in his right elbow, which was reportedly bruised and swollen at the time.  The STRs, however, do not reflect any further elbow-related complaints.  Further, there are no medical records nor any other medical evidence documenting any elbow-related disorders until November 2009, when the Veteran was afforded a VA examination for his right elbow, and x-rays revealed that he had a "tiny spur on the olecranon."  The Veteran was afforded another VA examination for his right elbow in January 2015, and the examiner that performed that examination indicated that the Veteran had osteoarthritis diagnosed in November 2009.  Regardless, there is no evidence of any elbow-related disabilities prior to 2009.  

The November 2009 examiner indicated, in essence, that he could not opine on whether the Veteran's right elbow disorder was related to his active military service.  The January 2015 VA examiner, however, opined that the Veteran's right elbow disability was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury (i.e., the reported fall during service).  The examiner supported this opinion by explaining that the Veteran's in-service right elbow injury was an acute, soft tissue injury that would be expected to be transitory and heal without residuals; that there was no other mention of any in-service right elbow injuries that would indicate that the Veteran had a chronic or recurring right elbow injury; and that the currently diagnosed right elbow condition, early olecranon degenerative joint disease was more likely caused by the bone spur that was noted by the November 2009 VA examiner.

The Board acknowledges the Veteran's lay contentions, as well the buddy statements received in conjunction with the claim.  The credibility of these lay witnesses is not in question, and the Board acknowledges the Veteran's ability to testify as to his observations concerning pain.  That said, neither the Veteran nor the other lay individuals in this case have been shown to possess medical training or credentials commensurate with that of the January 2015 VA examiner, who reviewed the claims file and provided a detailed rationale for the opinion presented.  See Jandreau, supra.  Accordingly, the Board finds that these lay contentions are of markedly less probative value than the January 2015 VA opinion, insofar as the question of a medical nexus between the right elbow disorder and service is concerned.  

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a right elbow disability, and the claim must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for right elbow disability is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


